DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 21, 35 & 38, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Regarding claim 37, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-26, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Issler (6,632,049) in view of Thiele et al. (5,340,241).
	Issler (6,632,049) disclose(s):
Apparatus, figure(s) 1;
storage container 3;
filling container 24;
lid, between 3 & 4, centering 5;
outlet(s) 7;
metering device 6;
feeding device, figure(s) 3;
hose 23
injector 10;
a plurality of holes 20;
control device 11;
compressed air connection, figure(s) 3, sets of inlaid right angles fitting connections; 
wheels 2.

	Issler (6,632,049) lack(s) a control device providing a metering device operation for a time interval after feeding device cessation.  Thiele et al. (5,340,241) disclose(s) metering device operation for a time interval after feeding device cessation in an apparatus for pneumatically filling a container with bulk material(s) via nozzle aspiration, claim(s) 1, last control means clause; inter alia.  
	With regard to claim(s) 22-23, Issler (6,632,049) disclose(s) 6 holes, with at least one hole centrally oriented; figure(s) 5.  
	With regard to claim(s) 25, Issler (6,632,049) lack(s) a storage container fill level sensor.  Thiele et al. (5,340,241) disclose(s) a fill level sensor 22.  
	With regard to claim(s) 26, Issler (6,632,049) disclose(s) a rotary metering device.  Issler (6,632,049) lack(s) a pneumatic piston metering device; 46 & 47.  With regard to spring bias, it has generally been recognized that choosing from a finite number of identified, predictable solutions (such as the binary choice of if to spring bias the metering device or not), with a reasonable expectation of success involves only routine skill in the art.  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
	It would have been obvious to modify Issler (6,632,049) to provide a fill level sensor & a piston metering device operation for a time interval after feeding device cessation in order to either increase efficiency or accommodate practical considerations as taught by Thiele et al. (5,340,241).  
Claims 21-27 & 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Issler (6,632,049) in view of Thiele et al. (5,340,241) as applied to claims 21-26 & 30 above, and further in view of Stutz et al. (2014/0328636).
	With regard to claim(s) 27, Issler (6,632,049) in view of Thiele et al. (5,340,241) lack(s) a storage container aeration nozzle.  Stutz et al. (2014/0328636) teach(es) a storage container aeration nozzle, 28, in an apparatus for pneumatically filling a container with bulk material(s) via nozzle aspiration.  
	With regard to claim(s) 31, Issler (6,632,049) in view of Thiele et al. (5,340,241) is/are silent on prime mover specifics.  Stutz et al. (2014/0328636) teach(es) a compressor specifically; [0009], inter alia.  Further, it has generally been recognized that choosing from a finite number of identified, predictable solutions (such as the choice among the three main types of prime movers: blower, fan or compressor), with a reasonable expectation of success involves only routine skill in the art.  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
	It would have been obvious to modify Issler (6,632,049) in view of Thiele et al. (5,340,241) to provide a storage container aeration nozzle & provide/substitute a compressor in order to either increase efficiency or accommodate practical considerations as taught by Stutz et al. (2014/0328636).  
Claims 21-26, 30, 32-35, & 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Issler (6,632,049) in view of Thiele et al. (5,340,241) as applied to claims 21-26, 30, 35, & 37-38 above, and further in view of Fourcroy (2003/0160459).
	With regard to claim(s) 32-34, Issler (6,632,049) in view of Thiele et al. (5,340,241) is/are silent on a hose free end blow-out lance comprising a longitudinally & 
a longitudinally displaceable nozzle relative to the container, fixedly relative to the blow-out lance;
a nozzle under vacuum;
a blow-out lance in modular connection.  
	It would have been obvious to modify Issler (6,632,049) in view of Thiele et al. (5,340,241) to substitute a hose free end blow-out lance comprising a longitudinally & fixedly displaceable extraction nozzle in order to either increase efficiency or accommodate practical considerations as taught by Fourcroy (2003/0160459).  

	Conclusion
Be advised, in view of the pending indefiniteness issues, the applicant is not to take failure by the examiner to apply a prior art rejection to any claim(s) as an indication of allowable subject matter.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached on Monday-Thursday; 8AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805.  The fax phone numbers for the organization where this application or proceeding is assigned are (703)305-7687 for regular communications and (703)308-0552 for After Final communications.

/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3653